ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Forrester Construction Company               )      ASBCA No. 58232
                                             )
Under Contract No. W912DR-10-C-0067          )

APPEARANCES FOR THE APPELLANT:                      Robert J. Symon, Esq.
                                                    Aron C. Beezley, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Richard P. White, Esq.
                                                    Scott C. Seufert, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

      The appeal has been settled. At the parties' request, the appeal is dismissed from
the Board's docket with prejudice.

       Dated: 27 June 2014



                                                 TERRENCE S. HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58232, Appeal of Forrester
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals